
	
		I
		111th CONGRESS
		1st Session
		H. R. 2635
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Ms. Linda T. Sánchez of
			 California (for herself, Ms. Ginny
			 Brown-Waite of Florida, Mr. Neal of
			 Massachusetts, Ms.
			 Schwartz, Mrs. Capps, and
			 Mrs. Dahlkemper) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XXVII of the Public Health Service Act to
		  prohibit gender rating in the group and individual markets for health insurance
		  coverage, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gender Equity in Health Premiums
			 Act.
		2.Prohibiting
			 gender rating in the group and individual health insurance coverage
			 markets
			(a)Group health
			 plans
				(1)Public Health
			 Service Act amendmentSection 2702(b)(1) of the Public Health
			 Service Act (42 U.S.C. 300gg–1(b)(1)) is amended by inserting before the period
			 the following: or on the basis of the gender of such individual or
			 dependent.
				(2)Internal Revenue
			 Code of 1986 amendmentSection 9802(b)(1) of the Internal Revenue
			 Code of 1986 is amended by inserting before the period the following: or
			 on the basis of the gender of such individual or dependent.
				(b)Individual
			 marketSubpart 2 of part B of title XXVII of the Public Health
			 Service Act (42 U.S.C. 300gg–51 et seq.) is amended by adding at the end the
			 following new section:
				
					2754.Prohibiting
				gender ratingInsofar as the
				provisions of section 2702(b)(1) apply to gender, such provisions shall apply
				to health insurance coverage offered by a health insurance issuer in the
				individual market in the same manner as they apply to health insurance coverage
				offered by a health insurance issuer in connection with a group health
				plan.
					.
			(c)Effective
			 date
				(1)Group health
			 plansThe amendments made by
			 subsection (a) shall apply to plan years beginning on or after the date that is
			 6 months after the date of the enactment of this Act.
				(2)Individual
			 marketThe amendment made by
			 subsection (b) shall apply with respect to health insurance coverage offered,
			 sold, issued, renewed, in effect, or operated in the individual market for plan
			 years beginning on or after the date that is 6 months after the date of the
			 enactment of this Act.
				3.GAO study and
			 report on effectiveness of enforcement mechanisms in group and individual
			 health insurance coverage markets
			(a)StudyThe Comptroller General of the United
			 States shall conduct a study evaluating the extent to which the provisions of
			 parts A and B of title XXVII of the Public Health Service Act (42 U.S.C. 300gg
			 et seq.) are effectively enforced pursuant to sections 2722 and 2761 of such
			 Act (42 U.S.C. 300gg–22, 300gg–61), respectively.
			(b)ReportNot
			 later than 3 years after the date of the enactment of this Act, the Comptroller
			 General of the United States shall submit to the appropriate Committees of
			 Congress a report on the results of the study conducted under subsection (a),
			 including recommendations on how to improve the enforcement of the provisions
			 of the subtitles described in such subsection.
			
